Citation Nr: 1311920	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  08-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected cervical spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to May 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by which the RO, in pertinent part, granted entitlement to service connection for thoracolumbosacral strain and for cervical spine strain.  The RO assigned a 10 percent rating to each of these disabilities.  The Veteran is contesting the in initial disability ratings assigned.  

The Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of this hearing has been associated with the claims file.

In October 2011, the Board remanded the issues on appeal for further development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As stated, in October 2011, the Board remanded the issues on appeal to the RO/AMC for further development of the evidence.  Most saliently, the Board asked that the RO/AMC schedule a VA medical examination to evaluate the current severity of the Veteran's service-connected thoracolumbosacral spine and cervical spine disabilities.  Moreover, the Veteran was to be sent notice of the scheduled examination.

The RO/AMC did not send notice of a scheduled examination.  Rather, it sent the Veteran a letter asking that he telephone to schedule a VA examination.  Apparently, the Veteran did not call, and a VA examination was not scheduled.

When remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the RO/AMC failed to comply with the Board's remand instructions because it did not schedule a medical examination as requested in the Board's October 2011 remand.

For a number of reasons, the Board observes that asking the Veteran to schedule an examination is not tantamount to the RO/AMC sending notice of a scheduled examination.  First, it is customary for claimants to be notified of a scheduled VA examination.  Thus, the Veteran, who has had some experience with the VA claims system, may have expected to be informed of an already scheduled examination.  Next, there are potential penalties for failing to appear for VA examinations scheduled in connection with claims for VA benefits.  See generally 38 C.F.R. § 3.655 (2012).  In an instance when VA does not schedule an examination and the claimant fails to do so himself, the consequences outlined in 38 C.F.R. § 3.655 cannot be applied.  The Board is of the opinion that asking claimants to arrange for their own VA medical examinations could potentially lead to two classes of claimants, namely, those that have VA examinations scheduled for them who are subject to the provisions of 38 C.F.R. § 3.655 and those who are asked to seek their own examinations who would not be subject to the provisions set forth in 38 C.F.R. § 3.655 in the event that they fail to set their own appointments.

For the reasons set forth above and because of the RO/AMC's failure to comply with the October 2011 Board remand directives, this case is remanded anew for the scheduling of a VA medical examination.  Stegall, supra.  The examination instructions are contained in the second paragraph below.

The record contains VA clinical treatment records dated until April 7, 2009.  In order to ensure that the record in complete, all VA clinical records dated after April 7, 2009 should be added to the record.  See 38 C.F.R. § 3.159(c)(2) (2012); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from April 7, 2009 to the present.

2.  Schedule a VA orthopedic and neurological examination to determine the current severity of the Veteran's service-connected thoracolumbosacral spine and cervical spine disabilities.  The claim files must be made available to the examiner, and the examiner should review the pertinent documents in the claims file prior to the examination.  In accordance with the current exam protocol, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any thoracolumbosacral spine and cervical spine disabilities.  Necessary tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physician prior to the completion of his reports, and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected thoracolumbosacral and cervical spine disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, after considering the Veteran's documented medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Concerning the Veteran's thoracolumbosacral and cervical spine disabilities, the examiner must answer the following questions:

a.  Is there favorable or unfavorable thoracolumbar and/or cervical spine ankylosis?  If so, which and to what degree?

b.  What is the exact measurement for forward flexion of the Veteran's thoracolumbar and cervical spine segments?  Does the Veteran's age, body habitus, neurologic disease, or other factor unrelated to disease or injury of the spine in any way render the range of motion values normal, even though they do not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a (2012)?  If so, a full supporting rationale for such a conclusion must be furnished.

c.  What is the combined range of motion of the thoracolumbar and cervical spine segments (forward flexion, extension, lateral flexion, and lateral rotation), with normal being 240 and 340 degrees respectively?

d.  Does the Veteran's thoracolumbosacral and/or cervical spine disability exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If the examiner is unable to make such a determination, it should be so indicated on the record.

e.  During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his thoracolumbosacral and/or cervical spine disorder?  If so, the total number of weeks of incapacitating episodes during the previous 12 months should be noted.  

The examiner should also conduct a full clinical evaluation of the symptomatology of the Veteran's thoracolumbosacral and cervical spine disabilities and discuss and described the degree of neurologically-based disability, if present, as being "severe," "moderately severe," "moderate," or "slight."

The examiner is requested to provide a rationale for any opinion provided.  The examination report must indicate whether pertinent documents in the claims file were reviewed in conjunction with the examination.

3.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed initial increased rating issues in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


